Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,334,331 in view of Igawa et al, (US 2013/0330345 A1), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1), hereinafter Moriyama. 
The issued patent recites a bispecific antibody that specifically binds to blood coagulation factor IX and/or activated blood coagulation factor IX, and blood coagulation factor X, wherein the bispecific antibody comprises: a first heavy chain comprising three complementarity determining regions (CDRs) having the amino acid sequences of SEQ ID NOs: 105-107, a second heavy chain comprising CDRs having the amino acid sequences of SEQ ID NOs: 126-128, and two light chains, each comprising CDRs having the amino acid sequences of SEQ ID NOs: 156-158 (issued claim 1). The variable region CDRs of the first heavy chain correspond to the amino acid sequences of SEQ ID NOs 1, 2, and 3 of instant claim 1; the CDRs of the second heavy chain correspond to the amino acid sequences of SEQ ID NOs: 4, 5, and 6 of instant claim 1; and the CDRs of the identical light chains correspond to SEQ ID NO: 7, 8, and 9 of instant claim 1. The issued patent further recites that the bispecific antibody has a first heavy chain having the amino 
The issued patent does not recite that the bispecific antibody used for the treatment of hemophilia A nor that it is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises a histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Igawa teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452). 
Moriyama further teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in the present invention may be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0041). Since the acidic amino acid aspartate (negatively-charged) is used as a counter ion species to the basic amino acid arginine (positively-charged), the 
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the issued patent in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment of a disease/disorder such as hemophilia A.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 84 of U.S. Patent No. 10,450,381 in view of Moriyama et al (EP 2,526,963 A1), hereinafter Moriyama. 
The issued patent recites a method for treating hemophilia A comprising administering to a subject a pharmaceutical composition comprising a bispecific antibody that specifically binds to blood coagulation factor IX and/or activated blood coagulation factor IX, and blood coagulation factor X, wherein the bispecific antibody comprises: a first heavy chain comprising three complementarity determining regions (CDRs) having the amino acid sequences of SEQ ID NOs: 105-107, a second heavy chain comprising CDRs having the amino acid sequences of SEQ ID NOs: 126-128, and two light chains, each comprising CDRs having the amino acid sequences of SEQ ID NOs: 156-158 (issued claim 16).  The variable region CDRs of the first heavy chain correspond to the amino acid sequences of SEQ ID NOs 1, 2, and 3 of instant claim 1; the CDRs of the second heavy chain correspond to the amino acid sequences of SEQ ID NOs: 4, 5, and 6 of instant claim 1; and the CDRs of the identical light chains correspond to SEQ ID NO: 7, 8, and 9 of instant claim 1. The issued patent further recites that the bispecific antibody has a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two identical light chains having the amino acid sequence of SEQ ID NO: 32 (issued claim 26). The amino acid sequences of the first heavy chain, second heavy chain, and light chains correspond to that of SEQ ID NOs: 10, 11, and 12 of instant claim 2. Since the bispecific antibody is required to practice the method of the issued patent, the methods render obvious the bispecific antibodies of the instantly claimed invention. 
The issued patent does not recite that the bispecific antibody is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises a 
However, Moriyama teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregate formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052, and 0053). The arginine used in the present invention may be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0041). Since the acidic amino acid aspartate (negatively-charged) is used as a counter ion species to the basic amino acid arginine (positively-charged), the formulations are expected to suppress charge heterogeneity. The formulations can additionally contain the surfactant poloxamer 188 at 0.0001% to 10% (w/v) (Para. 0059), thus the 0.0001 g to 10 g of the surfactant is present in 100 mL of solution (or 0.001 mg/mL to 100 mg/mL). The pH of the antibody-containing formulation is preferably 4 to 8 (Para. 0055). Further, the formulations do not substantially contain chloride ion and acetate ion (Para. 0066). The antibody used in the formulations can be a bispecific antibody such as bispecific antibodies that bind to factor IX and factor X.  Thus, the formulation is suitable for the bispecific antibodies disclosed by issued patent.  
It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the issued patent in the stabilizing formulation disclosed by Moriyama. One of . 

Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/459,791 in view of Igawa et al, (US 2013/0330345 A1), hereinafter Igawa, and Moriyama et al (EP 2,526,963 A1), hereinafter Moriyama.
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a multispecific antigen-binding molecule of comprising first and second heavy chains and a light chain for each respective heavy chain (co-pending claim 3). The first and second heavy chains can have CDRs having the amino acid sequences selected from those disclosed in co-pending claims 4 and 5, including SEQ ID NOs: 105-107 of Q499 and SEQ ID NOs:  125-127 of J327, respectively, whereas the two light chains can each have CDRs 
The co-pending application does not recite that  that the bispecific antibody used for the treatment of hemophilia A nor that it is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises a histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 
However, Igawa teaches that the bispecific antibodies disclosed in the issued patent can be used for the treatment of hemophilia A (see entire document, in particular Claim 42 and Para. 0452). 

It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of the co-pending application in the stabilizing formulation disclosed by Moriyama to be used for the treatment of hemophilia A. One of ordinary skill in the art would have been 

Claims 1 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-23, and 28-32  of copending Application No. 16/008,486 in view of Igawa et al, (US 2013/0330345 A1), hereinafter Igawa, and Saito et al, hereinafter Saito. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a stable antibody containing formulation comprising histidine-aspartate and arginine-aspartate, wherein the antibody concentration is 100 mg/mL or more (co-pending claims 1, 2, 3, 4, and 12), wherein the formulation consists of less than 1mM chloride ion and acetate ion (co-pending claim 7) and is a liquid formulation (co-pending claim 13); the buffer concentration is 5 to 100 mM (co-pending claim 19); the arginine concentration is 5 to 300 mM (co-pending claim 20), and the antibody is a bispecific antibody against factor IX 
	The co-pending application does not recite that the antibody-containing formulations comprise poloxamer 188 nor does it recite that the bispecific anti-factor IX/factor X antibody disclosed in instant claim 1.
However, Saito teaches that poloxamer 188 can be used as a surfactant to provide stabilized protein-containing formulations as it is capable of inhibiting the oxidation of proteins without having to add antioxidants to maintain the biological activity of the proteins and as well inhibiting the formation of foreign insoluble matters in protein formulations (see entire document, in particular, Abstract, Background of Invention, Claims, and Working Examples).
Igawa further teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the instant claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. Further, the bispecific antibody disclosed 
It would have been obvious to one of ordinary skill in the art to add poloxamer 188 to the stable antibody containing formulation by the co-pending application and use the bispecific antibody disclosed by Igawa in the formulation to treat hemophilia A in a subject.  One of ordinary skill in the art would have been motivated to do so because poloxamer 188 is a surfactant that can inhibit the oxidation of proteins and prevent aggregate formation and thus increase the stability of the antibody-containing formulation. Artisans would have been further motivated to use the bispecific factor IX/factor X antibody disclosed by Igawa rather than others since it has better factor Xa generation promoting activity and can thus be used to more effectively treat hemophilia A. While the co-pending application does not recite specific pH values and concentrations of the components of the formulation, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH values and concentrations of the components of the formulation to arrive at the instantly claimed invention. It also would have been obvious for artisans to combine limitations recited in the co-pending claims to arrive at the different embodiments of the instantly claimed invention since all of the limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, one would expect that poloxamer 188 can be used to further increase the stability of an antibody containing formulation 
	
Claims 11 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-23, and 28-32 of copending Application No. 16/008,486, in view in view of Saito et al (US 8,765,124), hereinafter Saito. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a stable antibody containing formulation comprising histidine-aspartate and arginine-aspartate, wherein the antibody concentration is 100 mg/mL or more (co-pending claims 1, 2, 3, 4, and 12), wherein the formulation consists of less than 1mM chloride ion and acetate ion (co-pending claim 7) and is a liquid formulation (co-pending claim 13); the buffer concentration is 5 to 100 mM (co-pending claim 19); the arginine concentration is 5 to 300 mM (co-pending claim 20), and the antibody is a bispecific antibody against factor IX and factor X (co-pending claim 30). The co-pending application does not state that the antibody-containing formulation reduces charge heterogeneity. However, the acidic amino acid aspartate (negatively-charged) can be used as a counter ion species to the basic amino acid histidine (positively-charged), and thus the methods of the co-pending can be used to make an antibody formulation that reduces charge heterogeneity of a component
The co-pending application does not recite that the antibody-containing formulations comprise poloxamer 188. 
However, Saito teaches that poloxamer 188 can be used as a surfactant to provide stabilized protein-containing formulations as it is capable of inhibiting the oxidation of proteins without having to add antioxidants to maintain the biological activity of the proteins and as well inhibiting 
It would have been obvious to one of ordinary skill in the art to add poloxamer 188 to the stable antibody containing formulation of the co-pending application. One of ordinary skill in the art would have been motivated to do so because poloxamer 188 is a surfactant that can inhibit the oxidation of proteins and prevent aggregate formation and thus increase the stability of the antibody-containing formulation. While the co-pending application does not recite specific pH values and concentrations of the components of the formulation, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH values and concentrations of the components of the formulation to arrive at the instantly claimed invention. It also would have been obvious for artisans to combine limitations recited in the co-pending claims to arrive at the different embodiments of the instantly claimed invention since all of the limitations are useful for the same purpose, namely providing a stable antibody containing solution. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, one would expect that poloxamer 188 can be used to further increase the stability of an antibody containing formulation of the co-pending claims. 


 Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,022,319 in view of Igawa et al, (US 2013/0330345 A1), hereinafter Igawa, and  Saito et al (US 8,765,124), hereinafter Saito. 
 The issued patent recites a stable antibody-containing formulation comprising a histidine-aspartate buffer and arginine-aspartate, wherein the pH of the formulation is 5.5 to 6.5 and wherein the formulation does not substantially comprise a chloride ion and an acetate ion; the concentration of the antibody in the formulation is 50 mg/mL or more; and the formulation is a liquid formulation (issued claims 1 and 2), wherein the buffer concentration is 5 to 100 mM (issued claim 12), the arginine concentration is 5 to 300 mM (issued claim 13), and the formulation is suitable for subcutaneous administration. 
The issued patent does not recite that the antibody in the stable-antibody containing formulation is the bispecific anti-factor IX/factor X antibody recited in instant claim 1. Further, the issued patent does not recite that the formulation comprises poloxamer 188.
 However, Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the instant claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. 

It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies taught by Igawa in a stable antibody containing formulation comprising histidine-aspartate buffer, arginine-aspartate, and additionally poloxamer 188 as a surfactant. One of ordinary skill in the art would have been motivated to do so because the formulation can suppress aggregate formation and increase stability of the antibody such that it can be used for treatment of hemophilia A in a subject. While the issued patent does not recite specific pH values or concentrations of the antibody or other components of the formulation, it should be noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of histidine/aspartate, poloxamer 188, arginine-aspartate, and antibody to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention. Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare the bispecific antibodies disclosed by issued patent such that they are suitable for treatment hemophilia A.

Claims 11- 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,022,319 in view of Saito et al (US 8,765,124), hereinafter Saito. 
The issued patent recites a method for suppressing aggregation formation during frozen or liquid storage of an antibody-comprising formulation by using aspartic acid or glutamic acid as a counter ion species to a histidine buffer in the formulation, wherein the pH of the formulation is 5.5 to 6.5, and wherein the concentration of the antibody in the formulation is 50 mg/mL or more (issued claims 16 and 17). The issued patent does not state that the antibody-containing formulation reduces charge heterogeneity. However, the acidic amino acid aspartate (negatively-charged) can be used as a counter ion species to the basic amino acid histidine (positively-charged), and thus the methods of the issued patent can be used to make an antibody formulation that reduces charge heterogeneity of a component.
The methods of the issued patent does not recite that the antibody in the stable-antibody containing formulation comprises arginine or poloxamer 188. 
However, Moriyama teaches antibody-containing formulations of the issued claims further comprising arginine as a stabilizer (see entire document, in particular Abstract, Claims, and Working examples). The arginine used may be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 0041).  
Saito further teaches that poloxamer 188 can be used as a surfactant to provide stabilized protein-containing formulations as it is capable of inhibiting the oxidation of proteins without having to add antioxidants to maintain the biological activity of the proteins and as well inhibiting the formation of foreign insoluble matters in protein formulations (see entire document, in particular, Abstract, Background of Invention, Claims, and Working Examples). 
. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 13 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moriyama et al (EP 2,526,963 A1), hereinafter, Moriyama.
Moriyama teaches a method for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregation formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). Specifically, a formulation comprising 20 mM histidine-aspartate buffer and 50 mM arginine-aspartate stabilizer at pH 6.0 was made and shown to reduce aggregate formation and increase stability of Mab1 antibody (see Example 2, Table 2, and para. 0087). Since the acidic amino acid aspartate (negatively-charged) acts as a counter ion species to the basic amino acid histidine (positively charged) in the buffer of the antibody solutions, the formulations are expected to suppress charge heterogeneity (Para. 0012). Therefore, the methods steps of instant claim 13 were used to make the formulation disclosed in Table 2.
	Thus, Moriyama meets the limitations of instant claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa (US 2013/0330345), hereinafter Igawa, in view of Moriyama et al (EP 2,526,963 A1), hereinafter Moriyama. 
Igawa teaches a bispecific antibody that binds to factor IX and factor X and can be used to treat hemophilia A in a subject, comprising a first heavy chain having the amino acid sequence of SEQ ID NO: 20, a second heavy chain having the amino acid sequence of SEQ ID NO: 25, and two light chains each having the amino acid sequence of SEQ ID NO: 32 (see entire document, in particular Claim 42 and Para. 0452). The amino acid sequences of SEQ ID NO: 20, 25, and 32 correspond to that of SEQ ID NO: 10, 11, and 12 of the instant claims, respectively. The heavy chain of SEQ ID NO: 20 would thus comprise the three CDRs of SEQ ID NOs: 1, 2, and 3 of the instant claims; the heavy chain of SEQ ID NO: 25 comprises the three CDRs of SEQ ID NOs: 4, 5, and 6 of the instant claims; and the light chain of SEQ ID NO: 32 comprise the CDRs of SEQ ID NOs: 7, 8, and 9 of the instant claims. 
Igawa does not teach that the bispecific antibody is prepared in a stabilizing formulation that suppresses aggregate formation and charge heterogeneity and comprises a histidine aspartate buffer, arginine, and the surfactant Poloxamer 188 at the concentrations and pH values recited in the instant claims. 

It would have been obvious to one of ordinary skill in the art to prepare the bispecific antibodies of Igawa in the stabilizing formulations disclosed by Moriyama. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity . 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al (EP 2,526,963 A1), hereinafter Moriyama. 
Moriyama teaches that there is a medical need for highly-concentrated antibody-containing formulations for subcutaneous injection; yet these solutions tend to be very viscous due to intermolecular interactions and macromolecular protein characteristics as well as susceptible to aggregation during freeze-thawing and storage (Para. 0002 – 0003). Thus, Moriyama provides methods for stabilizing antibody-containing formulations suitable for subcutaneous administration and in which aggregation formation is suppressed during long-term storage (see entire document, in particular Abstract, Effects of Invention, and Claims). The antibody-containing formulations comprise 5 to 50 mM histidine-aspartate buffer and 5 to 300 mM arginine, wherein the antibody concentration is preferably 50 to 250 mg/mL (Para. 0011, 0019, 0052). The arginine used may be arginine itself, a derivative thereof, or a salt thereof such as aspartate salt or glutamate salt (Para. 
It would have been obvious to one of ordinary skill in the art to prepare antibodies in the stabilizing formulations disclosed by Moriyama. One of ordinary skill in the art would have been motivated to make such a modification because the formulation can provide a high-concentration of antibody without aggregate formation and charge heterogeneity and is thus suitable for subcutaneous administration. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum pH and concentrations of histidine/aspartate, poloxamer 188, and arginine to effectively provide stable antibody solutions according to the different embodiments of the instantly claimed invention.  Therefore, one would expect that the stabilizing antibody formulations can be used to effectively prepare antibodies that they are suitable for treatment of a disease/disorder. 

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644          


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644